Citation Nr: 1302051	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-29 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for diabetes mellitus for the period prior to April 28, 2009, and in excess of 20 percent thereafter.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a left knee disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to April 1970.  His awards and decorations include the Purple Heart Medal and the Combat Action Ribbon, among other awards.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a hearing before the Board in Waco, Texas in May 2011.  However, on the day of the hearing, the Veteran submitted a written statement requesting to withdraw his hearing before the Board.  

During the pendency of this appeal, in a November 2009 rating decision, the RO granted a higher 20 percent rating for diabetes mellitus, effective April 28, 2009.  However, as higher ratings are available during both periods on appeal, and in this matter, the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher ratings for diabetes mellitus remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that there is a discrepancy in the record as to the actual dates of the Veteran's active service.  In this regard, the Veteran's DD214 shows that he had active service from May 1968 to April 1970.  However, in July 2005, the National Personnel Records Center (NPRC) advised the RO that the Veteran's active service was verified as correct from June 1968 to June 1970.  Hence, a remand is warranted to clarify the Veteran's actual dates of active service, and if an additional DD214 is outstanding or a DD215 has been issued, they should be obtained and associated with the claims file.  

In addition, as noted above, the Veteran has been awarded the Purple Heart Medal and Combat Action Ribbon for his service and injuries in Vietnam.  It appears that in April 2003, the RO made an attempt to obtain documentation as to the precise injury for which the Veteran was awarded the Purple Heart; however, no records were associated with this claims file.  Hence, the nature of the Veteran's injuries for which he was awarded the Purple Heart still remain at issue and are pertinent to the claims on appeal.  

Also, evidence associated with the claims file suggests that there are outstanding service treatment records, to include hospital records, from the Veteran's period of service in Vietnam.  In this regard, a June 2008 VA posttraumatic stress disorder examination report notes that the Veteran reported that while in Vietnam he was blown out of a foxhole after a grenade hit and he was medevac'd to a hospital ship, but recovered and was sent back to combat. Then, in a June 2009 VA form 21-4138, the Veteran stated that he sustained a left knee injury from a grenade and that he received a Purple Heart medal for this injury.  He noted the date of May 1969.  Service treatment records associated with the claims file do not explain the Veteran's combat injuries leading to his Purple Heart Medal, his residual shell fragment wound of the left scapula assessed in a December 1970 VA examination report, or the Veteran's contentions of injuring his left knee during combat in Vietnam in May 1969.  Lastly, the Veteran's personnel records have not been associated with the claims file.  Accordingly, a remand is warranted to obtain all outstanding service treatment and personnel records.  

With regard to the petition to reopen the claim for service connection for a left shoulder disability, the Board notes that in Kent v. Nicholson, 20 Vet. App. 1   (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  In an October 2005 rating decision, the RO denied the Veteran's claim for service connection for a left shoulder disability on the basis that there was no evidence of a diagnosed left shoulder disability in service or that a chronic left shoulder disorder occurred in service and that his current left shoulder disability was not shown to be related to hiss service.

A review of the record does not reveal adequate communication from the RO to the Veteran which might be recognized as Kent-compliant notice.  In this regard, in a December 2007 letter, the RO merely advised the Veteran that his previously denied claim for service connection for a left shoulder disability was denied because service treatment records were negative for a diagnosis of a left shoulder condition.  However, he was not advised of the evidence and information necessary to substantiate each of the other elements of the underlying claim that were found insufficient in the prior final RO decision.  In accordance with Kent, corrective notice is necessary.

With regard to the claim for higher ratings for diabetes mellitus, the Veteran contends that his service-connected diabetes mellitus is of greater severity then reflected in the currently assigned disability ratings.  The Board also notes that the Veteran was last afforded a VA examination to address the severity of his service-connected diabetes mellitus in June 2008, more than 4 years ago.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected diabetes mellitus, a more contemporaneous examination is warranted. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"). 

With regard to the claim for service connection for hypertension, the Veteran underwent a June 2008 VA examination and was diagnosed with essential hypertension.  In July 2008, the VA examiner opined that the Veteran's hypertension was not secondary to diabetes.  He noted that diabetes has not been shown to cause hypertension in patients with normal renal function.  However, the VA examiner did not opine whether the Veteran's hypertension was related to his service, on a direct basis, or whether his hypertension was aggravated by his service-connected diabetes mellitus.  See Allen v. Brown, 7 Vet. App. 439   (1995) (medical opinion that a disability is not caused by, due to, or related to a service-connected disorder is not tantamount to a negative finding with respect to aggravation).  In light of the above, the Board finds that the July 2008 VA examiner's opinion is inadequate and new examination and opinion should be obtained.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213   (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

With regard to the claim for service connection for a left knee disability, in a June 2009 VA form 21-4138, the Veteran stated that he sustained a left knee injury from a grenade and that he received a Purple Heart medal for this injury.  He contends that he developed arthritis from the left knee injury.  Further, he contends that his left shoulder shrapnel injury resulted in arthritis.  The Veteran stated during a June 2008 VA posttraumatic stress disorder examination that in Vietnam he was blown out of a foxhole after a grenade hit and he was medevac'd to a hospital ship, but recovered and was sent back to combat.  The Board finds that the award of the Purple Heart and the Combat Action Ribbon to be sufficient evidence that the Veteran engaged in combat with the enemy during his active service.  In cases where a Veteran has engaged in combat with the enemy, VA will accept as sufficient proof of service connection for any disease or injury alleged to have been incurred in or aggravated by such service satisfactory or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the absence of an official record of such incurrence or aggravation in such service.  Reasonable doubt is to be resolved in favor of the Veteran. 38 U.S.C.A. § 1154(b).  Service connection may be rebutted by clear and convincing evidence to the contrary.  Id.  Thus, in light of the Veteran's contentions that he injured his left knee during combat in Vietnam, his current left knee diagnosis of degenerative joint disease, and the application of 38 U.S.C.A. § 1154(b),  the Board finds that a VA examination and opinion is warranted to determine the nature and etiology of any currently diagnosed left knee disability.  

Lastly, all outstanding VA medical records should be obtained and associated with the claims file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.   Provide the Veteran with a VCAA-compliant notice letter that explains what type of evidence is needed to reopen the claim for service connection for a left shoulder disability, providing notice as to the reason for the prior denial of the claim, and specifically and precisely addressing the element(s) required to establish service connection that was/were found insufficient in the previous denial of the claim, as required by Kent (cited above). 

The RO should explicitly advise the Veteran that the bases for the denial in the October 2005 rating decision was that there was no evidence of a diagnosed left shoulder disability in service or that a chronic left shoulder disorder occurred in service and that his current left shoulder disability was not shown to be related to his service.

2.  Contact the National Personnel Records Center (NPRC) and any other appropriate repository of records, and request the complete service treatment and personnel records for the Veteran, to include hospital records for treatment of injuries sustained that are related to his Purple Heart Medal. In addition, documentation as to the injuries sustained in combat underlying the award of the Purple Heart Medal must be obtained and associated with the claims file.  Also, obtain written verification as to the Veteran's actual periods of active service.  If an additional DD214 or a DD215 has been issued, copy(ies) should be obtained and associated with the claims file.

The RO must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the RO is unable to obtain the records, a written statement to that effect should be included in the record and the RO must ensure compliance with the provisions of 38 C.F.R. § 3.159(e)  by providing the appellant with appropriate notice.

The RO is reminded that 38 C.F.R. § 3.156(c)  provides: 'Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claim, VA will reconsider the claim  . . ..'  Hence, if on remand, additional service records are added to the claims file that address the Veteran's claimed left shoulder disability, the RO must then reconsider the Veteran's claim for service connection for a left shoulder disability on appeal, to include undertaking all appropriate development actions.
 
3.  Obtain all outstanding VA medical records and associate them with the claims file.

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected diabetes mellitus disability and the nature and etiology of his hypertension.

The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail. 

With regards to the Veteran's service-connected diabetes mellitus, the examiner should render findings responsive to the criteria for rating diabetes mellitus, to include whether the condition requires insulin, restricted diet, and/or regulation of activities (avoidance of strenuous occupational and recreational activities).  If regulation of activities is necessary, please state whether this is due solely to diabetes mellitus.  In providing the above responses, the examiner, after review of the claims file, should indicate when the Veteran began requiring insulin, a restricted diet, and/or regulation of activities, if indicated.

The examiner should also state whether the Veteran has been hospitalized for episodes of ketoacidosis or hypoglycemic reactions; whether he requires visits to his diabetic care provider either weekly or twice per month; whether he has complications and, if so, the severity thereof; and whether he has had a progressive loss of weight and strength due solely to the service-connected diabetes disability. 

With regard to the Veteran's hypertension, the examiner is requested to opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed hypertension (a) was caused, or (b) is aggravated by his service-connected diabetes, (c) or is otherwise related to service.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310(a) (as revised effective in October 2006). 

Complete rationales must accompany all opinions and conclusions that are provided.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed left knee disability (ies).  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail. 

The examiner is requested to identify all diagnosed left knee disabilities and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left knee disability (ies) had its onset during or is related to the Veteran's active service.  In rendering this opinion, the examiner must accept, irrespective of what may or may not be documented in his service treatment records, that the Veteran had a left knee injury during his service in Vietnam that, to his senses, was like the left knee condition that he had after service and in the last several years.  In rendering the requested opinion the examiner must take into account all of the Veteran's statements as to whether his left knee condition has persisted since service. 

Complete rationales must accompany all opinions and conclusions that are provided.

6.  Then, readjudicate each of the issues on appeal.  If any benefit sought is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

